Citation Nr: 1451415	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-46 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a higher initial disability rating for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, currently rated at 30 percent disabling.

3.  Entitlement to an increased rating for coronary heart disease, currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968, to include combat in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions in January 2007, December 2010, and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to service.

2.  Prior to July 24, 2009, the Veteran's psychiatric disorder was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity.

3.  Since July 24, 2009, the Veteran's psychiatric disorder has been manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b) (2013); 38 C.F.R. § 3.303 (2014).

2.  Prior to July 24, 2009, a rating in excess of 50 percent for service-connected psychiatric disorder is not warranted.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2014).

3.  Since July 24, 2009, a rating in excess of 30 percent for service-connected psychiatric disorder is not warranted.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran claims entitlement to service connection for bilateral hearing loss resulting from exposure to loud noises as a cannoneer and ammunition handler while in Vietnam.  Such duties are consistent with exposure to noise, and accordingly, the Board concedes in-service noise exposure.  38 U.S.C.A. § 1154(a).  Additionally, the board acknowledges that the Veteran has hearing loss as defined by VA regulations.  Thus, the dispositive question that remains is whether the Veteran's current hearing loss is related to service.

The Veteran was afforded VA audiology examinations in October 2010 and January 2013.  Both times, the VA audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his in-service noise exposure.  In the January 2013 report, the audiologist notes that the Veteran reported having hearing problems for the past 15 to 20 years, and that the Veteran was exposed to excessive occupational noise during his 32-year employment with Long Island Rail Road.  Additionally, the audiologist observed that, according to the Veteran's service entrance and separation examinations, there was no evidence of significant threshold shifts during service.  Finally, the audiologist noted that there is no history of familial hearing loss, ear disease or ear trauma.  The audiologist concluded that, given that the Veteran did not note hearing problems until 30 to 35 years after service, his separation examination indicated normal hearing, and the possibility of civilian occupational noise exposure, the Veteran's hearing loss is less likely than not related to service.

The Board finds the January 2013 audiologist's opinion to be competent, credible, and probative evidence that the Veteran's hearing loss is not related to service.  The audiologist reviewed the Veteran's claims file, to include the Veteran's assertions that he experienced exposure to loud noise during service, and considered the Veteran's post-service noise exposure.  This indicated that her ultimate conclusion regarding the etiology of the Veteran's hearing loss contemplated a comprehensive review of the Veteran's military, civilian and medical history.

Accordingly, the board finds that the preponderance of the evidence shows that the Veteran's hearing loss is not related to in-service noise exposure, and service connection for bilateral hearing loss is denied.

II. Increased Rating for Psychiatric disorder

The Veteran is currently assigned a 30 percent rating for his service-connected psychiatric disorder, effective August 22, 2005.  He asserts that his symptoms are worse than what is contemplated by the 30 percent rating criteria.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran's psychiatric disorder is rated under Diagnostic Codes 9411 and 9434,  38 C.F.R. § 4.130 (General Rating Formula for Mental Disorder).  Under the criteria, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, without routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 41 to 50 is assigned where there are serious symptoms such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The evidence reflecting the Veteran's condition prior to July 24, 2009, comes mainly from mental health and outpatient treatment records.  Records from that time period show that the Veteran consistently reported symptoms such as anxiety, irritability, and depression.  He also reported memory-related symptoms such as forgetfulness, and problems with concentration, as well as sleep-related symptoms, such as insomnia and nightmares.  During that period, it was also consistently documented that the Veteran was hypervigilant in new or unfamiliar situations, and became easily frustrated when stressed.  Additionally, the Veteran disliked being in crowds and avoided public places where there were groups of people.  

The Veteran's psychiatric and group therapy records document that the Veteran was consistently fully oriented, with good hygiene and normal appearance at all appointments.  His records further reflect that he had no audio or visual hallucinations, panic attacks or homicidal ideation during that time.  The Veteran's speech was consistently normal; however, he was noted to have circumstantial thought process, blunted affect, and restless psychomotor activity.  The Veteran had good impulse control, and judgment and insight were generally noted to be fair, though occasionally poor.  

As to familial and social relationships, the Board acknowledges that during the early part of the appeal period, the Veteran was noted to be emotionally distant from his family, and maintained a pervasive distrust of others.  However, the Board notes that prior to July 24, 2009, the Veteran developed a better relationship with his family.  For example, he golfed with his son, watched his grandchildren, and took vacations with his family.  See Psychiatry Notes dated August 4, 2006; December 7, 2007; March 18, 2008.  Additionally, the Veteran began attending group therapy sessions as early as April 2006, and was noted to interact well with other members of the group.  E.g., Psychiatry Notes dated June 9, 2006; January 8, 2008.

The Board notes that during 2005, the Veteran experienced feelings of hopelessness and helplessness, paranoia, and abnormally vivid recall of memories of Vietnam.  Psychiatry Notes dated June 7, 2005; June 28, 2005; July 15, 2005; July 29, 2005.  He was also documented to have decreased appetite resulting in significant weight loss.  Id.  On two occasions, the Veteran was documented to have an obsession with rechecking doors and windows at night.  Psychiatry Notes dates June 28, 2005, and July 15, 2005.  The most significant issue of record is evidence of suicidal ideation by the Veteran on a number of occasions.  The Veteran was treated for a suspected suicide attempt on March 12, 2005.  However, that incident appears to be an isolated event, as there is no evidence of other attempts and subsequent records from 2005 indicate that the Veteran had only passive suicidal ideation without an active plan.  Psychiatry Notes dated June 7, 2005; June 28, 2005; July 15, 2005; July 29, 2005.  Treatment records since April 2006 consistently document that the Veteran no longer shows psychotic decompensation, or suicidal or homicidal ideas.

Prior to July 24, 2009, the Veteran's GAF scores were consistently in the 41 to 50 range (45 in June 2005, 45 in April 2006, 48 in December 2007, and 42 in May 2008), representing serious impairment in social and occupational functioning.

The Veteran submitted several statements during this time period describing symptoms consistent with those documented in his medical records.  In addition, he reported a history of alcohol abuse related to his PTSD and anxiety attacks.  Form 21-4142 dated October 23, 2005; Form 21-4138 dated October 23, 2005; Letter dated July 31, 2006.

The Veteran was afforded a VA examination in July 2009.  He described symptoms of depressed mood, nightmares, intrusive thoughts about his PTSD stressor, insomnia, irritability, hypervigilance, and a feeling of alienation from others.  The Veteran also reported a history of past alcohol dependence and suicidal ideation, though no current suicidal thoughts.  As to relationships with others, the Veteran stated that he had been married for more than 30 years, and saw his two children and four grandchildren regularly.  The Veteran also stated that he disliked being in crowds or feeling exposed, and would generally avoid public places where there were groups of people.  Upon examination, the Veteran appeared appropriately groomed, alert and oriented.  His mood was irritable and anxious, with congruent affect.  The examiner also found that the Veteran's speech and thought processes were unimpaired.  The Veteran denied any hallucinations, delusions, or homicidal ideations.  The examiner noted that the Veteran did not appear to have memory, attention, or concentration problems.  The Veteran did not report panic attacks, obsessions, or phobias that interfered with his normal functioning.  A GAF score of 57 was assigned, reflecting sleep disturbances, dreams, irritability, emotional distancing, discomfort in crowds, and periodic disinterest in routine activities.

The Veteran was afforded another VA examination in February 2012.  He again described feelings of detachment from others, irritability, anxiety, and hypervigilance.  The Veteran continued to maintain good relationships with his family and reported seeing his grandchildren at least weekly.  The Veteran stated that he went to the movies on occasion with his wife, although he preferred to be at home.  He also enjoyed showing his antique car at car shows.  The examiner noted that although the Veteran had PTSD, treatment resolved some of the Veteran's symptoms such that full DSM-IV diagnostic criteria were no longer met.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 65 was assigned, representing mild symptoms or some difficulty in social, occupational, or school functioning, but generally well-functioning with some meaningful interpersonal relationships.

The Veteran was afforded a third VA examination in January 2013.  He reported continuing feelings of detachment from others, irritability, exaggerated startle response, and anxiety.  The examiner noted that the Veteran continued to live with his wife in a stable relationship and saw his grandchildren regularly.  He also attended two car shows in the last year, and occasionally went fishing.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  A GAF score of 65 was assigned, representing mild symptoms or some difficulty in social, occupational, or school functioning, but generally well-functioning with some meaningful interpersonal relationships

The Veteran's psychiatric treatment records for the time period since July 24, 2009, consistently show that the Veteran appeared for his psychiatric appointments with normal grooming and hygiene, and that his attention, concentration, memory function and orientation were normal.  Judgment, insight, and impulse control were documented to be good or fair.  The Veteran consistently reported feelings of anxiety, and occasional sadness/depression, and insomnia, however he had no suicidal or homicidal ideas, or hallucinations.  The Veteran's social relationships were documented to be limited to his family and a few trusted friends.  It was also documented that the Veteran often went on vacation with his family and attended car shows.  

Since July 24, 2009, the Veteran and his wife have submitted statements regarding the severity of his psychiatric disorder.  They describe symptoms similar to those reported in the Veteran's medical records, such as short-term memory problems, nightmares, and nervousness is crowds.  In addition, the Veteran's wife asserts that the Veteran experiences anxiety attacks 3 to 4 times per week.  Spouse Letter dated January 20, 2010.  She also describes his nightmares to be so violent that he yells and swings his arm in his sleep, which causes her to sometimes sleep in a different room.  Id.  Due to the Veteran's sleep-related problems, he takes several naps during the day.  Id.; Veteran Letter dated December 11, 2009.  

The Board has also considered the Veteran's letter dated December 11, 2009, in which he disagrees with statements in the July 24, 2009 VA examination report.  Specifically, the Veteran clarified that he and his wife chose to drive to Florida, rather than fly, because the Veteran has anxiety flying in a closed plane with many people, and where he could not get out if he had to.  He also explained that he and his wife stayed at a rented house instead of the hotel, due to the number of people at a hotel.  The Veteran also stated that although he likes tools and woodworking and noted by the examiner, he will start projects and not finish.  Finally, the Veteran stated that he was immaculately dressed at his VA examination because his wife cleans and irons his clothes.  To the extent that there are any discrepancies between the Veteran's assertions and the July 24, 2009 VA examination report, the Board credits the Veteran's statements.

The Board finds that the Veteran is entitled to a 50 percent rating for his psychiatric disorder prior to July 24, 2009.  The record shows that prior to that date, the Veteran's psychiatric disorder was primarily manifested by anxiety, irritability, depression, forgetfulness, concentration problems, insomnia, nightmares, emotional distance, discomfort in crowds, and hypervigilance in new situations.  The Veteran also experienced some suicidal ideation and isolated incidents of obsessive behavior.  The Veteran's medical records and symptoms support the GAF scores assigned during that time (42-48), indicating serious symptoms and impairment.  Accordingly, the Board finds that prior to July 24, 2009, a 50 percent rating is warranted.

The Board finds that as of July 24, 2009, it is factually ascertainable that the Veteran's  psychiatric disorder was less severe than the previous time period and the record reflects a sustained improvement of the Veteran's symptoms such that his PTSD since that date most closely approximates the criteria for a 30 percent rating.  See Fenderson, 12 Vet. App. at 126.  Although the Veteran continues to experience anxiety, depression, insomnia, and nightmares, he no longer reports suicidal ideation or obsessive behavior.  Furthermore, VA examiners concluded that the Veteran's symptoms only caused occupational and social impairment due to mild or transient symptoms.  Evidence from that time period supports the assigned GAF scores of 57 and 65, indicating moderate symptoms and impairment.  Accordingly, the Board finds that no more than a 30 percent rating is warranted from July 24, 2009.  Notably, there is nothing in the record since that date to suggest reduced reliability and productivity, or any of the above noted symptoms associated with a 50 percent rating.  Rather, the Board finds that the Veteran's symptoms and impairment are substantially contemplated in the criteria for a 30 percent rating.  As the Veteran's symptoms are productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, entitlement to an evaluation in excess of 30 percent is not warranted for the time period since July 24, 2009.

The Board finds that a disability rating in excess of 50 percent is not warranted at any time.  The Veteran's symptoms did not at any time approximate occupational and social impairment with deficiencies in most areas due to symptoms of the nature of severity of those listed in the criteria for a 70 percent rating, or total occupation and social impairment.  While the Board acknowledges that the Veteran was hospitalized for a suspected suicide attempt in 2005, the Board finds that it was an isolated event.  Subsequent suicidal ideation was passive with no active plan, and was no longer documented after April 2006.  The Board also notes that although the Veteran was documented on two occasions to obsessively recheck doors and windows at night, this also appears to be isolated.  Furthermore, the Veteran's psychiatrist did not indicate that the behavior was of the type or extent as to interfere with routine activities.  Consequently, there is no evidence that those symptoms were of the severity, frequency, or duration as to result in the type of occupational and social impairment associated with a higher rating.  Rather, the Veteran's disability picture more closely approximated that of a 50 percent rating for the time period prior to July 24, 2009, and 30 percent thereafter.  

The medical evidence of record contains no indication that the Veteran experiences any other symptoms indicative of a higher rating, such as delusions or hallucinations, inability to perform activities of daily living, or gross impairment in thought processes or communication.  The Veteran was consistently noted to be fully oriented, with normal hygiene and appearance.  While the Veteran reported anxiety and depression, it was never noted to have been of such severity as to affect his ability to function independently, appropriately and effectively.  Also, while he experiences irritability, it is not of such severity as to approximate impaired impulse control.  To the contrary, the Veteran has consistently been noted to have good impulse control.  Although some social impairment and isolation have been noted, they did not rise to the level of inability to establish and maintain effective relationships.  Rather, the Veteran has maintained good relationships with his family, and socializes well with members of his therapy group.

The Board acknowledges that the Veteran believes his psychiatric disorder to be of great severity.  However, the Board finds that his statements are supportive of a 50 percent rating for the time period prior to July 24, 2009, and of a 30 percent rating thereafter.  The Veteran and his wife primarily described his symptoms as short-term memory problems, depression, nightmares, history of alcohol abuse, anxiety attacks, discomfort and hypervigilance in crowds, fatigue, and irritability.  Such symptomatology is consistent with the ratings the Board has assigned.  

Accordingly, a rating of 50 percent, but no greater, is warranted for the time period prior to July 24, 2009.  A rating of 30 percent, but no greater, is warranted for the time period since July 24, 2009. 

III. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362, 1365-1366 (2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with psychiatric disorder, which is reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran reported anxiety, depression, nightmares, insomnia, irritability, discomfort in crowds, and some suicidal ideation and obsessive behavior.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service connected disabilities to include coronary artery disease, diabetes type II, and tinnitus.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366.

IV. VA's Duties to Notify and Assist	

The Veteran does not assert that there has been deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in December 2008 is of record.  The RO has obtained pertinent records including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examination in July 2009, February 2012, and January 2013 for his psychiatric claim, and in October 2010 and January 2013 for his hearing loss claim.  The Board notes that the Veteran challenges some of the statements recorded in the July 2009 examination.  However, as noted above, the Board has considered his contentions and found that even considering the discrepancies in favor of the Veteran, the severity of his psychiatric symptoms nonetheless warrant the ratings determined by the Board in this decision.  Therefore, the Veteran is not prejudiced by any potential deficiencies in that examination.  The Veteran has otherwise made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Finally, the Board notes that the Veteran, through his representative, has asserted that because his last PTSD examination was conducted in July 2013, it is time for a new examination.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board finds that no further development is required in this case.


ORDER

Service connection for bilateral hearing loss is denied.

A 50 percent rating for the Veteran's psychiatric disorder is granted prior to July 24, 2009.

A rating in excess of 30 percent for the Veteran's psychiatric disorder since July 24, 2009, is denied.


REMAND

The RO issued a rating decision in September 2013, which proposed to decrease the Veteran's disability rating for coronary artery disease from 60 percent to 30 percent.  The Veteran filed a timely notice of disagreement in November 2013.  The RO then reduced the Veteran's rating to 30 percent in a December 2013 rating decision, and issued another rating decision in May 2014 which confirmed the 30 percent rating.  The Veteran filed another notice of disagreement in July 2014.  However, the RO has not yet issued a statement of the case regarding that issue.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the decrease in the Veteran's disability rating for coronary artery disease to 30 percent.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


